Citation Nr: 1643331	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1972 to June 1972, with additional service in the United States Army Reserve ending in November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This matter was previously remanded by the Board in April 2015 for additional development and consideration.  It now returns for appellate review.

The Veteran previously appeared at a hearing in September 2013, the transcript of which is of record, before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2015).  The Veteran and his representative were apprised of this in correspondence dated in March 2016, which also offered thirty days in which to request another hearing before a new Board member, who would then decide this case.  The Veteran did not respond to this letter.  Thus, the Board may proceed with appellate review.  

Since the issuance of the most recent September 2015 supplemental statement of the case, in August 2016, the Veteran submitted additional medical records, some of which are duplicative of prior evidence.  Additionally, VA treatment records, including records addressing hearing loss, most recently dated in August 2016, were associated with the record in Virtual VA.  Neither the Veteran nor his representative waived review of the new evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2015).  However, in light of the favorable decision below, for the claim on appeal, a remand for the additional evidence to be considered by the AOJ is not warranted.

The issues of entitlement to service connection for temporomandibular joint disorder and an increased evaluation for left ear hearing loss have been raised by the record, in an August 2016 application for benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's right ear hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grants herein, which grants entitlement to service connection for right ear hearing loss, further discussion as to compliance with VA's duties to notify and assist, to include pursuant to Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to this claim are rendered moot.  Additionally, the Board observes that the grant of this claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24)(B) (West 2014); 38 C.F.R. § 3.6 (2015).

To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2002); 38 C.F.R. § 3.303 (a). 

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Such presumption is applicable to a period of ACDUTRA where Veteran status has previously been met for that period.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The record establishes that Veteran status has been met as service connection has been established for left ear hearing loss disability based on the Veteran's period of ACDUTRA.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has right ear hearing loss as a result of his service.  In his application for benefits the Veteran reported his bilateral hearing loss began in 1972.  In November 2010 and December 2013 statements, and in September 2013 testimony, the Veteran reported during service he would drive a five ton truck hauling howitzers and remained in in proximity to the firing howitzers without ear protection.  Thus, the Veteran contends that service connection is warranted for right ear hearing loss.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD 214 reflects that his awards and decorations include the M-16 rifle badge.  Additionally, the Veteran has been service-connected for left ear hearing loss as directly related to active service.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to acoustic trauma, the element of the incurrence of an in-service injury is met for right ear hearing loss.

The Veteran was afforded VA audiological examinations in September 2011 and September 2015.  During each examination, audiometric testing revealed that the Veteran has right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element for service connection for right ear hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current right ear hearing loss disability is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the September 2011 VA examiner opined that based on a comparison of hearing tests administered in September 1971, on his entrance into active service, and in January 1977, on his release from active service, such revealed a decrease in lower frequencies of the Veteran's left ear, but no change in hearing of the Veteran's right ear.  Thus, the September 2011 VA examiner found the Veteran's left ear should be service-connected, but not his right ear.  

Pursuant to the April 2015 Board remand, the Veteran was afforded another examination in September 2015, which was conducted by the same examiner who provided the September 2011 examination report.  The September 2015 examination report stated it was not at least as likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The September 2015 VA examiner essentially provided the same findings as in September 2011.  Specifically, that a comparison of hearing tests administered in September 1971 and in January 1977 revealed there was no change in hearing for the right ear.  

The September 2010 and September 2015 VA examination reports tend to weigh against the claim.  However, the Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, neither VA examination report provided an opinion as to the etiology of the Veteran's right ear hearing loss or excluded noise exposure as a potential cause.  Moreover, the VA examiner, both in the September 2011 and in the September 2015 opinions, did not appear to recognize the Veteran's period of verified ACDUTRA service was from February 1972 to June 1972, even after such was specifically indicated in the April 2015 Board remand.  

Significantly, the Veteran indicated, during the September 2011 VA examination, that he worked for two companies in food production and in maintenance where the wearing of hearing protection was mandatory.  In a December 2013 statement, the Veteran also described he wore hearing protection during his employment with a company, at which he began working in 1972, as all employees of this particular company, when he first started, underwent hearing testing yearly, and the nurse recognized he had a difficult time hearing.  The Veteran reiterated he wore hearing protection during his employment in September 2013 testimony.  

Neither the September 2011, nor the September 2015, VA examination report addressed the Veteran's recollection, that the symptoms for his hearing loss first onset in 1972.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran is competent to testify as to observable symptoms such as hearing difficulty.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his hearing difficulty to be credible and they are accorded significant evidentiary weight.  Moreover, consistent with such, in a November 2010 private medical record, the Veteran also reported, in part, that his hearing had been bad since he was in the service.  Thus, as there is no evidence of intercurrent causation, the Veteran's credible statements, combined with other evidence regarding his right ear hearing loss is sufficient to outweigh the opinion of the September 2011 and September 2015 VA examination reports.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss disability is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for right ear hearing loss disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


